DETAILED ACTION
This action is pursuant to the claims filed on 08/14/2019. Claims 1-9 are pending. A first action on the merits of claims 1-9 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2021 and 08/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3, 5, 6, and 8 are objected to because of the following informalities:  
Claim 1 line 2; “the instrument” should read “the electrode instrument” to increase clarity.
Claim 1 line 4; “a projection…” should read “at least one projection” to increase clarity 
Claim 1 line 5; “and electrically conductive fiber …” should read “and an electrically conductive fiber …” to increase clarity.  
Claim 3 line 3; “the projection includes…” should read “the at least one projection includes…” to maintain consistent terminology and increase clarity.
Claim 5 line 2; “the projection comprising…” should read “the at least one projection comprising…” to maintain consistent terminology and increase clarity.
Claim 6 line 2; “the projection comprising…” should read “the at least one projection comprising…” to maintain consistent terminology and increase clarity.
Claim 8 should read “wherein the at least one projection has a hardness such that the at least one projection is configured to not deform when pressed onto the living organism.” to increase clarity and maintain consistent terminology.
Claim 9; examiner suggests amending the claim to recite the limitations of claim 1 such that the claim reads: “A biological information measuring device comprising an electrode instrument that acquires biological information, the electrode instrument comprising: …” to increase clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fitting device” in claim 1. This limitation will be interpreted to be a belt or a plurality of belts as disclosed in paragraphs [0030-0033] and figures 2-3 of the applicant’s PGPub. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (U.S. PGPub No. 2005/0043641) in view of Nguyen (U.S. PGPub No. 2013/0066184).
Regarding claim 1, Ueda teaches an electrode instrument that acquires biological information (electrode units 4 of Fig 1), the instrument comprising: a fitting device configured to fit the electrode instrument to a living organism ([0037-0039] Figs 2-4, hooks 4b and belt disclosed in [0015] fit device to living organism); a projection projecting from the fitting device (Fig 4 projections 4c project from belt and hooks 4b).
Ueda fails to explicitly teach electrically conductive fiber disposed on a surface of the projection or in a vicinity thereof to function as a part of an electrode.
In related prior art, Nguyen teaches a similar electrode instrument (see Fig 10) wherein an electrically conductive fiber is disposed on a surface of the projection or in a vicinity thereof to function as a part of an electrode (Fig 6, protrusion 625 wrapped in conductive fabric 635 to form electrode). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections of Ueda in view of Nguyen to incorporate the conductive fiber disposed on a surface of the projection to function as part of an electrode to arrive at the device of claim 1. Doing so would have been obvious to one of ordinary skill in the art as the use of conductive fibers for acquiring physiological signals is well-known to one of ordinary skill to yield the predictable result of a material capable of conducting physiological signals while providing enhanced comfort to the user.
Regarding claim 4, in view of the combination of claim 1 above, Nguyen further teaches wherein the electrically conductive fiber is shaped as a piece of cloth covering the projection (Fig 6, conductive fabric 635 covering protrusion 625). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections of Ueda in view of Nguyen to incorporate the conductive fiber disposed on a surface of the projection to function as part of an electrode to arrive at the device of claim 4. Doing so would have been obvious to one of ordinary skill in the art as the use of conductive fibers for acquiring physiological signals is well-known to one of ordinary skill to yield the predictable result of a material capable of conducting physiological signals while providing enhanced comfort.
Regarding claim 5, in view of the combination of claim 1 above, Ueda further teaches the projection comprising a plurality of projections projecting in different directions (Fig 1 and 4, each electrode unit 4 has plurality of projections 4c that are capable of projecting in different directions relative to the projections 4c of the other electrode unit based on flexibility of .
Regarding claim 6, in view of the combination of claim 1 above, Ueda further teaches the projection comprising an array of projections (See Fig 4 array of projections 4c).
Regarding claim 7, in view of the combination of claim 6 above, the array of projections comprising a first array of projections and a second array of projections, wherein the projections in the first array project in a different direction than the projections in the second array (Fig 1 and 4, each electrode unit 4 has a respective array of projections 4c that are capable of projecting in different directions relative to the projections 4c of the other electrode unit based on flexibility of wire 3 when attached across a circumference of a chest; Examiner notes the different directions are interpreted relative to the transmitting unit 2 based on the broadest reasonable interpretation).
Regarding claim 8, in view of the combination of claim 1 above, Ueda further teaches that the projections are provided to ensure contact between each electrode unit and the body ([0039]).
Ueda fails to explicitly teach the material of the projections such that the projections do not deform when pressed onto the living organism. 
Nguyen teaches the projections are formed as a button electrode that is silver or gold plated such that the projection(s) do not deform when pressed on the living organism ([0028-0029]) and further teaches another embodiment that discloses a resilient material of an electrode sensor to maintain close and stable continuous contact with skin ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections of Ueda in view of Nguyen to incorporate the 
Regarding claim 9, Ueda teaches a biological information measuring device comprising the electrode instrument according to claim 1 (see rejection of claim 1 above; entire device of Fig 1 comprises electrode units 4).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Nguyen, and in further view of Hayakawa (U.S. PGPub No. 2012/0190959).
Regarding claim 2, the Ueda/Nguyen combination teaches the device of claim 1 above, Nguyen teaches wherein the electrically conductive fiber wraps the surface of the projection ([0031]).
Ueda/Nguyen fail to explicitly teach wherein the electrically conductive fiber is implanted in the surface of the projection.
In related prior art, Hayakawa discloses a similar electrode instrument (See Fig 9) wherein similar electrically conductive fibers are implanted on a similar substrate (Fig 17 and [0145], conductive fibers 321). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the projections of Ueda in view of Nguyen and Hayakawa to incorporate the conductive fibers implanted on a surface of the projection to arrive at the device of claim 2. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the projections with conductive fibers that enable physiological signals to be acquired without the need to prepare the target area ([0199]).
Regarding claim 3, Ueda teaches an electrode instrument that acquires biological information (electrode units 4 of Fig 1), the instrument comprising: a fitting device configured to fit the electrode instrument to a living organism ([0037-0039] Figs 2-4, hooks 4b and belt disclosed in [0015] fit device to living organism); a projection projecting from the fitting device (Fig 4 projections 4c project from belt and hooks 4); wherein: the projection includes a first projection (Fig 4 projections 4c).
Ueda fails to teach a second projection positioned to cover the first projection; the second projection is elastic.
Nguyen teaches a similar electrode instrument (see Fig 10) comprising a second projection positioned to cover the first projection; the second projection is elastic (Fig 6, first projection 625 is covered by second projection 635 to form electrode); and the first projection and the second projection form a gap therebetween (Fig 6, shows gap between projections 635 and 625). 
Ueda/Nguyen fail to teach an electrically conductive fiber disposed in a vicinity of the first projection to function as a part of an electrode; the second projection has the electrically conductive fiber disposed on a surface thereof.
Hayakawa discloses a similar electrode instrument (See Fig 9) wherein similar electrically conductive fibers are implanted on a similar substrate (Fig 17 and [0145], conductive fibers 321). Hayakawa further discloses the advantages of the conductive fibers providing better skin contact avoiding hair such that physiological signals can be acquired without the step of preparing the skin for signal acquisition ([0199]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the projections of Ueda in view of Nguyen and Hayakawa to incorporate the conductive fibers implanted on a surface of the second projection to arrive at the device of claim 3. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the projections with conductive fibers that enable physiological signals to be acquired without the need to prepare the target area ([0199]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794